Citation Nr: 1046887	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-29 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied 
entitlement to a compensable rating for service-connected 
bilateral hearing loss.

The issue of a reopened claim for service connection for 
tinnitus, to include as secondary to service-connected 
hearing loss, has been raised by the record.  
Specifically, a March 2009 VA fee-basis examiner diagnosed 
tinnitus secondary to service-connected hearing loss.  
However, this claim has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's 
service-connected bilateral hearing loss has been manifested by 
auditory acuity levels of no more than Roman Numeral III in the 
right ear and Roman Numeral II in the left ear.  Speech 
recognition ability was no worse than 90 percent in the right ear 
and 92 percent in the left ear.

2.  At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss been productive of marked 
interference with employment or frequent periods of 
hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, DC 6100 (2010).

2.  The Veteran's bilateral hearing loss does not present such an 
exceptional or unusual disability picture as to warrant referral 
for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities, which are based, as far as 
practically can be determined, on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for 
bilateral defective hearing range from 0 percent to 100 percent.  
The basic method of rating hearing loss involves audiological 
test results of impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured by 
pure tone audiometry tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 
(2010).  This alternative method provides that, when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2010).  

Additionally, when the pure tone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and then elevate that numeral to 
the next higher Roman numeral, evaluating each ear separately.  
38 C.F.R. § 4.86(b) (2010).  

In this case, there are no test results of record that meet the 
numerical criteria for a rating based on exceptional patterns of 
hearing noted above.  Accordingly, the Veteran's hearing loss 
will be rated by the usual method.  38 C.F.R. §§ 4.85 (2010).  

In a January 2009 written statement, the Veteran asserted that 
his bilateral hearing loss had worsened.

In March 2009, the Veteran was afforded a VA fee-basis 
audiological examination, in which his pure tone thresholds, in 
decibels, were as follows:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
25
30
60
75
80
LEFT
60
40
75
85
85

The averages were 61 in the right ear and 71 in the left ear.  
Speech recognition ability was measured as 90 percent in the 
right ear and 92 percent in the left ear using the Maryland CNC 
word list.  38 C.F.R. § 4.85(a) (2010).  

With respect to the Veteran's right ear, applicable law provides 
that an average pure tone threshold of 61 decibels along with 
speech discrimination of 90 percent warrants a designation of 
Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  With 
respect to his left ear, the average pure tone threshold of 71 
decibels along with speech discrimination of 92 percent warrants 
a designation of Roman Numeral II under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear 
is Roman Numeral III, and the left ear is Roman Numeral II, the 
appropriate rating is 0 percent under Diagnostic Code 6100.

The March 2009 audiometric test results are the only complete 
evidence of record for the relevant appeals period.  The Board is 
cognizant that the Veteran has submitted the results of private 
audiometric testing administered in February 2009 in support of 
his claim.  However, there is no indication that a controlled 
speech discrimination test was administered during the 
examination, as required by VA regulations of examinations for 
hearing impairment for VA purposes.  38 C.F.R. § 4.85 (2010). 

Accordingly, as the record does not contain any audiological 
findings during the relevant appeals period that would entitle 
the Veteran to a higher rating for his bilateral hearing loss 
under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86, the Board finds that 
the Veteran is not entitled to a compensable rating for bilateral 
hearing loss.  

The Board finds that the preponderance of the evidence is against 
the claim for a compensable rating for bilateral hearing loss, 
and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  
However, the Board finds in this case that the regular schedular 
standards are not inadequate.

The Board acknowledges that the Veteran has reported that his 
hearing disability interferes with his ability to hear the 
television and his ability to communicate in groups or in the 
presence of background noise.  However, the Veteran has not 
alleged, and the evidence of record does not otherwise show, that 
his service-connected disability prevents him from working or has 
a marked interference with employment.  Additionally, the 
competent evidence of record does not indicate that the Veteran's 
hearing loss results in a marked functional impairment to a 
degree other than that addressed by VA's Rating Schedule or 
results in frequent, or any, hospitalization.  

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155 
(West 2002).  Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the 
competent evidence of record does not show that the Veteran's 
bilateral hearing loss has been productive of frequent, or any, 
periods of hospitalization.  Nor does that evidence show that his 
service-connected disability causes marked interference with 
employment beyond that envisioned by the schedular ratings 
already assigned.  In fact, the Board notes that the Veteran's 
hearing loss fails to meet the schedular criteria for exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86 (2010).  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in January 2009 and a rating 
decision in March 2009.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant, and had satisfied that duty prior to the final 
adjudication in the August 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


